65 S.E.2d 129 (1951)
233 N.C. 645
STATE
v.
WILKES.
No. 579.
Supreme Court of North Carolina.
May 23, 1951.
*130 Harry McMullan, Atty. Gen., and James W. Mason, Laurinburg, for the State, appellant.
Varser, McIntyre & Henry, Lumberton, for defendant, appellee.
ERVIN, Justice.
The law apportions original jurisdiction over criminal cases between the Superior Court and the justice of the peace in this fashion:
1. The Superior Court has original jurisdiction of all criminal actions in which the punishment may exceed a fine of fifty dollars, or imprisonment for thirty days. G.S. § 7-63; State v. Faulk, 154 N.C. 638, 70 S.E. 833; State v. Wiseman, 131 N.C. 795, 42 S.E. 826; State v. Addington, 121 N.C. 538, 27 S.E. 988; State v. Deaton, 101 N.C. 728, 7 S.E. 895; State v. Hollingsworth, 100 N.C. 535, 6 S.E. 417; State v. Edney, 80 N.C. 360; State v. Hampton, 77 N.C. 526.
2. The justice of the peace has original jurisdiction of all criminal matters where the punishment can not exceed a fine of fifty dollars or imprisonment for thirty days. N. C. Constitution, Art. IV, Sec. 27; G.S. § 7-129; State v. Wilkes, 149 N.C. 453, 62 S.E. 430; State v. Bossee, 145 N.C. 579, 59 S.E. 879; State v. Davis, 129 N.C. 570, 40 S.E. 112; State v. Harrison, 126 N.C. 1049, 35 S.E. 591; State v. Wilson, 84 N.C. 777; State v. Dudley, 83 N.C. 660; State v. Jones, 83 N.C. 657; State v. Craig, 82 N.C. 668; State v. Benthall, 82 N.C. 664.
The charges against defendant originated in indictments in the Superior Court of Scotland County. This being true, the Superior Court of Scotland County had no jurisdiction to try the charges for the very simple reason that the parking meter ordinance of the Town of Laurinburg prescribes that "any person * * * violating any provision of this ordinance * * * shall be punished as provided by statute," and the statute specifies that "If any person shall violate an ordinance of a city or town, he * * * shall be fined not exceeding fifty dollars, or imprisoned not exceeding thirty days." G.S. § 14-4; State v. Wood, 94 N.C. 855; State v. Threadgill, 76 N.C. 17.
Since an indictment may be quashed or dismissed for lack of jurisdiction of the court to try the case, the presiding judge entered the proper judgment irrespective of the validity of the reason assigned by him for so doing. State v. Beasley, 208 N.C. 318, 180 S.E. 598; State v. Rawls, 203 N.C. 436, 166 S.E. 332; State v. Harrison, supra; State v. Styles, 76 N.C. 156. In consequence, the judgment quashing the indictments must be affirmed without consideration of the interesting question so ably debated by counsel, i. e., the constitutionality of the ordinance and its underlying enabling act. This course is in keeping with the settled practice that courts do not pass on constitutional questions until the necessity for so doing has arisen. Horner v. Chamber of Commerce, 231 N.C. 440, 57 S.E.2d 789.
Affirmed.